Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 9, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  162221                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 162221
                                                                     COA: 349631
                                                                     Chippewa CC: 17-003294-FH
  HAMIN LORENZO DIXON,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the September 10, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         We further ORDER the Chippewa Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel
  to represent the defendant in this Court.

          The appellant shall file a supplemental brief within 42 days of the date of the order
  appointing counsel addressing: (1) whether attempted violation of MCL 800.283a
  necessarily requires a score of 25 points for Offense Variable (OV) 19; and if not, (2)
  whether there is sufficient evidence to score OV 19 at 25 points on this record. In the brief,
  citations to the record must provide the appendix page numbers as required by MCR
  7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being served
  with the appellant’s brief. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements of
  their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 9, 2021
           b0406
                                                                                Clerk